By the Court :
By the fourth instruction given at the request of the plaintiff, the Court instructed the jury that for any injury to the lands of the plaintiff, caused by the overflow of the waters entering the defendant’s ditch, “ resulting either directly or remotely from the negligence of the defendant in not keeping the same in good repair, or in the manner of its use while under defendant’s exclusive control, defendant is responsible for such damages as he has sustained by reason thereof.”
This instruction is erroneous, in so far as it declares the defendant to be responsible for damages resulting “ remotely ” from the defendant’s negligence. The law is well settled that in actions for negligence the damages to be recovered are only those of which the negligent act is the proximate cause. The maxim applicable to such actions is “ causa próxima non remota *58spectatur.” (Shearman & Redfield on Negligence, secs. 93-95, and cases there cited. /See also Civil Code, sec. 3333.) If it be claimed that the error in this instruction was cured by the first instruction given at the request of the defendant, the answer is that the two instructions are in this particular contradictory, and it is impossible to determine on which of them the jury acted. (People v. Campbell, 30 Cal. 312 ; Brown v. McAllister, 38 Cal. 573 ; People v. Anderson, 44 Cal. 65.)
Judgment reversed and cause remanded for a new trial. Remittitur forthwith.